UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                            No. 12-6707


UNITED STATES OF AMERICA,

                Plaintiff – Appellee,

          v.

DUVELL MOZART EVERETT,

                Defendant - Appellant.



Appeal from the United States District Court for the Eastern
District of Virginia, at Richmond.    Robert E. Payne, Senior
District Judge. (3:07-cr-00001-REP-1)


Submitted:   September 10, 2012          Decided:   September 17, 2012


Before DUNCAN and AGEE, Circuit Judges, and HAMILTON, Senior
Circuit Judge.


Affirmed by unpublished per curiam opinion.


Duvell Mozart Everett, Appellant Pro Se. Norval George Metcalf,
Assistant United States Attorney, Richmond, Virginia, for
Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

              Duvell    Mozart       Everett    appeals        the   district      court’s

order granting his 18 U.S.C. § 3582(c)(2) (2006) motion for a

sentence reduction.            We review an order granting or denying a

§ 3582 motion for a sentence reduction for abuse of discretion.

See United States v. Munn, 595 F.3d 183, 186 (4th Cir. 2010)

(citing United States v. Goines, 357 F.3d 469, 478 (4th Cir.

2004)).       “A district court abuses its discretion if it . . .

bases   its    exercise       of   discretion     on     an    erroneous     factual    or

legal premise.”          DIRECTV, Inc. v. Rawlins, 523 F.3d 318, 323

(4th Cir. 2008) (citing James v. Jacobson, 6 F.3d 233, 239 (4th

Cir.    1993)).        We     have    thoroughly       reviewed       the    record    and

conclude that the district court did not abuse its discretion in

rejecting Everett’s arguments for a reduction greater than that

awarded.      Accordingly, we affirm the district court’s order.                       We

dispense      with     oral    argument        because        the    facts   and    legal

contentions are adequately presented in the materials before the

court and argument would not aid in the decisional process.



                                                                                AFFIRMED




                                           2